DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 3, 5, 7, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Industrial3d Inc. (“Virtual Reality Interactive Rig Simulation | Drilling Rig Virtual Training | Immersive Learning”, https://www.youtube.com/watch?v=5OGh4ObPmuo, May 16, 2019)(Hereinafter referred to as Industrial) in view of Demodern, (“Offshore Rig VR Experience | Demodern Digital Agency”, https://www.youtube.com/watch?v=Wh7Sad-B-0w, 2017.)(Hereinafter referred to as Demodern).

Regarding claim 1, Industrial teaches a method (This virtual reality simulation shows a 3D virtual training tour of a Pioneer Land Rig with immersive learning technology. See more Oil and Gas Virtual Reality Simulations from Industrial3D by visiting our website below. See description of video), comprising: obtaining, by a virtual reality (VR) manager (Computing system managing the rendering and display), 
a request for a VR image of a first VR area among a plurality of VR areas proximate a drilling rig, wherein the first VR area is associated with at least one drilling rig device (User requests camera view of real scene or moves to new position in virtual space switching between 3D view and camera virtual view); 
obtaining, by the VR manager, a captured image from a camera device disposed in the first VR area (See figures 1 and 2 in this action, user is able to view real captured images of the representative site); 

    PNG
    media_image1.png
    713
    1279
    media_image1.png
    Greyscale

Figure 1: Virtual 3D model view of Oil Rig Site

    PNG
    media_image2.png
    720
    1277
    media_image2.png
    Greyscale

Figure 2: Camera Real View virtual representation
and generating, by the VR manager and using the captured image, a VR image from the VR user perspective (VR image is considered the Virtual 3D image and also the real image, Virtual captured images and virtual 3D iamges can change with user’s perspective, see figures 1- 3 in this action).

    PNG
    media_image3.png
    717
    1277
    media_image3.png
    Greyscale

Figure 3: User changes their perspective and the view changes
, but is silent to determining, by the VR manager, a VR user perspective based on motion tracking data of a VR user device.
	Demodern teaches a virtual reality oil rig simulator with a head mounted virtual reality headset in which the user can change their perspective and use controllers to move around and interact with objects in their environment (See figures 4 and 5 in this action and 0:30-0:55).

    PNG
    media_image4.png
    721
    1276
    media_image4.png
    Greyscale

Figure 4: Demodern Headset and Controllers

    PNG
    media_image5.png
    719
    1275
    media_image5.png
    Greyscale

Figure 5: Demodern - Interacting with the objects on the rig
	Industrial and Demodern teach of virtual reality simulation of oil sites and Demodern teaches utilizing a head mounted display with controllers, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Industrial with the HMD presentation and interaction techniques of Demodern such that the user would be able to control specific rig functions and perform specific training required to execute their duty in a realistic manner.

Regarding claim 2, Industrial in view of Demodern teaches the method of claim 1, further comprising: obtaining, by the VR manager, drilling equipment data regarding the at least one drilling rig device in the first VR area (Industrial; See figure 1 in this action, mud pumps); and displaying the VR image, wherein the VR image comprises the drilling equipment data (Industrial; See figure 1 in this action, mud pumps, data regarding mud pumps).

Regarding claim 3, Industrial in view of Demodern teaches the method of claim 1, further comprising: obtaining, by the VR manager, a command from the VR user device (Demodern; Pushes alarm button for rig, see figure 5 in this action.); and adjusting, by the VR manager, a plurality of drilling operation parameters of the at least one drilling rig device located within the first VR area in response to the command (Demodern; Sets off alarms, See figure 5 in this action).

Regarding claim 5, Industrial in view of Demodern teaches the method of claim 1, further comprising: obtaining, by the VR manager, a request from the VR user device for a second VR area different from the first VR area (Industrial; user moves to new location, Generators are displayed in virtual 3d model and also in captured virtual view by selecting camera ); and generating, by the VR manager, a VR image for the second VR area (Industrial; See figures 6 and 7 in this action.).

    PNG
    media_image6.png
    717
    1280
    media_image6.png
    Greyscale

Figure 6: Industrial - Different location view virtual view

    PNG
    media_image7.png
    718
    1276
    media_image7.png
    Greyscale

Figure 7: Industrial - Different location view capture view




Regarding claim 7, Industrial in view of Demodern teaches The method of claim 1, wherein the at least one drilling rig device is a mud pump (See figure 1 in this action), draw works, or a drill string.

Regarding claim 18, Industrial teaches a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality ((This virtual reality simulation shows a 3D virtual training tour of a Pioneer Land Rig with immersive learning technology. See more Oil and Gas Virtual Reality Simulations from Industrial3D by visiting our website below. See description of video)) for: 
obtaining, by a virtual reality (VR) manager (Computing system managing the rendering and display), 
a request for a VR image of a first VR area among a plurality of VR areas proximate a drilling rig, wherein the first VR area is associated with a drilling rig device  (User requests camera view of real scene or moves to new position in virtual space switching between 3D view and camera virtual view); 
obtaining, by the VR manager, a captured image from a camera device disposed in the first VR area (See figures 1 and 2 in this action, user is able to view real captured images of the representative site); 
; and generating, by the VR manager and using the captured image, a VR image from the VR user perspective (VR image is considered the Virtual 3D image and also the real image, Virtual captured images and virtual 3D iamges can change with user’s perspective, see figures 1- 3 in this action), but is silent to determining, by the VR manager, a VR user perspective based on motion tracking data of a VR user device.
	Demodern teaches a virtual reality oil rig simulator with a head mounted virtual reality headset in which the user can change their perspective and use controllers to move around and interact with objects in their environment (See figures 4 and 5 in this action and 0:30-0:55).
Industrial and Demodern teach of virtual reality simulation of oil sites and Demodern teaches utilizing a head mounted display with controllers, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Industrial with the HMD presentation and interaction techniques of Demodern such that the user would be able to control specific rig functions and perform specific training required to execute their duty in a realistic manner.

Regarding claim 19, Industrial in view of Demodern teaches the non-transitory computer readable medium of claim 18, the instructions further comprising functionality for: obtaining, by the VR manager, drilling equipment data regarding the drilling rig device in the first VR area (Industrial; See figure 1 in this action, mud pumps); and 
displaying the VR image, wherein the VR image comprises the drilling equipment data (Industrial; See figure 1 in this action, mud pumps, data regarding mud pumps).

Regarding claim 20, Industrial in view of Demodern teaches the non-transitory computer readable medium of claim 18, the instruction further comprising functionality for: obtaining, by the VR manager, a command from the VR user device (Demodern; Pushes alarm button for rig, see figure 5 in this action.); 
and adjusting, by the VR manager, a plurality of drilling operation parameters of the drilling rig device located within the first VR area in response to the command (Demodern; Sets off alarms, See figure 5 in this action).

Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Industrial3d Inc. (“Virtual Reality Interactive Rig Simulation | Drilling Rig Virtual Training | Immersive Learning”, https://www.youtube.com/watch?v=5OGh4ObPmuo, May 16, 2019)(Hereinafter referred to as Industrial) in view of Demodern, (“Offshore Rig VR Experience | Demodern Digital Agency”, https://www.youtube.com/watch?v=Wh7Sad-B-0w, 2017.)(Hereinafter referred to as Demodern) in view of Jamison et al. (US 2018/0011319)(Hereinafter referred to as Jamison).

Regarding claim 4, Industrial in view of Demodern teaches the method of claim 3, but is silent to wherein adjusting the plurality of drilling operation parameters comprises: actuating a programmable logic controller (PLC); and adjusting, by the PLC, the drilling operation parameters of the drilling rig device 
Jamison teaches a technique in with head mounted devices can be used to control remote operation of the corporate equipment (The corporate equipment 108 includes any and all equipment-whether physical ( e.g., drilling equipment, wireline tools, employee computers, gauges, meters, valves) or virtual (e.g., software applications)-that can be controlled remotely by the controller 102 or the eyewear devices 104. See paragraph [0017]).
Industrial in view of Demodern and Jamison teach of interacting with an oil rig through virtual means and Jamison teaches that eyewear devices can remotely control all corportate equipment, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Industrial in view of Demodern with the control techniques via the head mounted of Jamison such that the user would have the ability to monitor and control the rig values remotely.

Regarding claim 6, Industrial in view of Demodern teaches the method of claim 2, but is silent to further comprising: obtaining, by the VR manager, updated drilling equipment data regarding the at least one drilling rig device.
Jamison teaches a technique in with head mounted devices can be used to control remote operation of the corporate equipment (The corporate equipment 108 includes any and all equipment-whether physical ( e.g., drilling equipment, wireline tools, employee computers, gauges, meters, valves) or virtual (e.g., software applications)-that can be controlled remotely by the controller 102 or the eyewear devices 104. See paragraph [0017]).
Industrial in view of Demodern and Jamison teach of interacting with an oil rig through virtual means and Jamison teaches that eyewear devices can remotely control all corportate equipment, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Industrial in view of Demodern with the control techniques via the head mounted of Jamison such that the user would have the ability to monitor and control the rig values remotely.


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10-17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the VR manager provides a plurality of VR images illustrating a simulation of a location or a size of the at least one drilling rig device in the first VR area using a simulator coupled to a control system, wherein the plurality of VR images are provided in at least one green area of a control cabin, and wherein the location or the size of the at least one drilling device is adjusted in response to the at least one simulation.” of claim 8 when read in light of the rest of the limitations in claim 8 and the claims to which claim 8 depends and thus claim 8 contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “wherein the VR manager is located at a remote location from the drilling rig, wherein the VR manager generates a VR control cabin for the drilling rig, and wherein the VR control cabin is substantially similar to a control cabin physically located at the drilling rig. ” of claim 9 when read in light of the rest of the limitations in claim 9 and the claims to which claim 8 depends and thus claim 9 contains allowable subject matter.

The prior art of record alone or in combination is silent to the limitations “and a camera device disposed in a first virtual reality (VR) area proximate the drilling rig, a VR manager comprising a processor and coupled to the VR user device and the camera device over a drilling management network” of claim 10 when read in light of the rest of the limitations in claim 10 and thus claim 10 is allowed.
	Claims 11-17 are allowed because they depend on an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611